DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered.

Claim Interpretation
With regard to limitations in claims 1, 5, 11, 13, 15, 16, 19 (e.g., “to direct the test sample to a subset of the one or more dissolvable reagent beads in the reagent chamber”, “…the one or more dissolvable reagent beads are retained in position in the mixing chamber”, “… the retaining elements separate the one or more dissolvable reagent beads from the mixing element”, etc.), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear reciting “the reagent chamber containing one or more dissolvable reagent bead, [...] to direct the test sample to a subset of the one or more dissolvable reagent beads” since there would not be a subset of more than one dissolvable reagent beads if only one dissolvable reagent bead is present.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5 & 8-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ririe et al. (US 2010/0056383).
Regarding claim 1, Ririe et al. teach:
1. A cartridge device comprising: 
a measuring chamber (e.g., 101) having an inlet port (e.g., 115b) located near a top of the measuring chamber and an outlet port (e.g., 138) located at a bottom of the measuring chamber (see Fig. 5 for example); 
a reagent chamber (see annotated Fig. 5) downstream from the measuring chamber (see Fig. 5 for example), the reagent chamber comprising an entrance downstream from the outlet port (see annotated Fig. 5), the reagent chamber being in fluid communication with the measuring chamber (101) through the outlet port and the entrance (see Fig. 5 for example), the reagent chamber containing one or more dissolvable reagent bead (34); and 
a guide (see annotated Fig. 5) connected to a wall of the reagent chamber and to the entrance to the reagent chamber (see annotated Fig. 5), the guide being capable of receiving a test sample via the entrance and extending downward from the entrance toward a location within the reagent chamber (see Fig. 5 for example) to direct the test sample to a subset of the one or more dissolvable reagent beads in the reagent chamber (¶ 0048+).  


    PNG
    media_image1.png
    739
    1141
    media_image1.png
    Greyscale


Regarding claims 5 & 8-12, Ririe et al. teach: 
5. The cartridge device of claim 1, wherein the one or more dissolvable reagent beads (34) are capable of being retained in position in the reagent chamber (see Fig. 2 for example), and wherein the guide is capable of directing the test sample to a first type of the one or more dissolvable reagent beads (¶ 0048+).  
8. The cartridge device of claim 1, wherein the guide comprises an elongated ridge extending outward from the wall (see Fig. 6 for example).  
9. The cartridge device of claim 1, wherein the guide comprises an indentation in the wall (see Figs. 6 & 8 for example).  
10. The cartridge device of claim 1, wherein the reagent chamber (130) comprises a mixing element (i.e., one of the beads 34 capable of mixing), and wherein the mixing element is disposed in a bottom portion of the reagent chamber (see Fig. 1 for example).  
11. The cartridge device of claim 10, wherein the reagent chamber (130) comprises more than one retaining elements (i.e., element 32 and one of the guides forming two lower lobes 124, 126 and one upper lobe 128 in Fig. 5).  
12. The cartridge device of claim 1, further comprising a testing chamber (e.g., 432) downstream from, and in fluid communication, with the reagent chamber (see Fig. 13 for example).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ririe et al. (US 2010/0056383).
Regarding limitations recited in claim 2, which are directed to method of making the blood guide (e.g., “[...] formed using one of overmolding, molding, photo-etching, photolithography, laser engraving, or 3D printing”), it is noted that said limitations are given little patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.), see MPEP 2113 and 2114. 

Regarding claims 3 & 4, Ririe et al. do not explicitly teach: 3. The cartridge device of claim 1, wherein the guide is elevated relative to the wall; 4. The cartridge device of claim 1, wherein the blood guide has a minimum width of 0.5 mm.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select appropriate dimension of the guide, such as the guide is elevated relative to the wall; wherein the blood guide has a minimum width of 0.5 mm, to sufficiently control a sample flow, as taught by Ririe et al. ¶ 0118+.  In addition, as noted by the Court in KSR, “[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one”, 550 U.S. at ___, 82 USPQ2d at 1396 (emphasis added), or solves a problem which is different from that which the applicant was trying to solve, may also be considered for the purposes of 35 U.S.C. 103. See MPEP 2141.  Therefore, selecting appropriate dimension of the guide for the design of the system would have been obvious to one of ordinary skill in the art.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ririe et al. (US 2010/0056383) in view of Redl et al. (US 2015/0316460).
Regarding claims 6 & 7, Ririe et al. teach the one or more dissolvable reagent beads are zirconium silicate beads (¶ 0044), wherein the guide is capable of directing the test sample to a first type of the one or more dissolvable reagent beads located on one side of the reagent chamber (see Fig. 1 & ¶ 0048+ for example).  However, Ririe et al. do not explicitly teach: wherein the first type of the one or more dissolvable reagent beads comprises one or more reagents of calcium chloride, polybrene, heparinase, cytochalasin D, tranexamic acid, tissue factor, or phospholipids; the first type of the one or more dissolvable reagent beads comprising one or more reagents of polybrene, cytochalasin D, tranexamic acid, or aprotinin.  
Redl et al. teach a method of measuring coagulation of blood sample using dissolvable reagent bead (microbeads) comprising heparinase and aprotinin (¶ 0015). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the one or more dissolvable reagent beads of Ririe et al. with dissolvable reagent beads (microbeads) comprising heparinase and aprotinin, as taught by Redl et al. ¶ 0015.  The claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," and therefore the claim is unpatentable under 35 U.S.C. 103(a).  Ex Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).  Further, the claim is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.

Claims 13 & 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ririe et al. (US 2010/0056383) in view of Desmond (US 2007/0059208).
Regarding claims 13 & 20, Ririe et al. teach a cartridge device comprising: a measuring chamber (e.g., 101) having an inlet port (e.g., 115b) located near a top of the measuring chamber and an outlet port (e.g., 138) located at a bottom of the measuring chamber (see Fig. 5 for example); a reagent chamber (see annotated Fig. 5) downstream from the measuring chamber (see Fig. 5 for example), the reagent chamber comprising an entrance downstream from the outlet port (see annotated Fig. 5), the reagent chamber being in fluid communication with the measuring chamber (101) through the outlet port and the entrance (see Fig. 5 for example), the reagent chamber containing one or more dissolvable reagent bead (34); and a guide (see annotated Fig. 5) connected to a wall of the reagent chamber and to the entrance to the reagent chamber (see annotated Fig. 5), the guide being capable of receiving a test sample via the entrance and extending downward from the entrance toward a location within the reagent chamber (see Fig. 5 for example) to direct the test sample to a subset of the one or more dissolvable reagent beads in the reagent chamber (¶ 0048+); and a testing chamber (e.g., 432) downstream from, and in fluid communication, with the reagent chamber (see Fig. 13 for example).  
However, Ririe et al. do not explicitly teach: 13. The cartridge device of claim 1, comprising: a plurality of measuring chambers including the measuring chamber, each measuring chamber having an inlet port located near a top thereof and an outlet port located at a bottom thereof; a plurality of reagent chambers including the reagent chamber, each reagent chamber being downstream from a corresponding measuring chamber, each reagent chamber comprising an entrance downstream from a corresponding measuring chamber outlet port, each reagent chamber being in fluid communication with the corresponding measuring chamber through an outlet port and an entrance, and each reagent chamber containing one or more dissolvable reagent bead; and a plurality of guides including the guide, each guide being within a corresponding reagent chamber and being configured to direct a test sample to the one or more dissolvable reagent beads within the corresponding reagent chamber; 20. The cartridge device of claim 13, further comprising a plurality of testing chambers, each testing chamber being in fluid communication, with a corresponding reagent chamber.

Desmond teaches a cartridge device comprising: 
a measuring chamber (e.g., 44a) having an inlet port (e.g., 40a) located near a top of the measuring chamber and an outlet port (i.e., upstream of 46a) located at a bottom of the measuring chamber (see Fig. 3 for example); 
a reagent chamber (e.g., 52a) downstream from the measuring chamber (44a), the reagent chamber (52a) comprising an entrance (i.e., downstream of 46a) downstream from the outlet port (see Fig. 3 for example), the reagent chamber being in fluid communication with the measuring chamber through the outlet port and the entrance (see Fig. 3 & ¶ 0032 for example); and 
a plurality of measuring chambers (e.g., 44a, 44b) including the measuring chamber (44a), each measuring chamber having an inlet port (e.g., 40a, 40b) located near a top thereof and an outlet port (i.e., upstream of 46a, 46b) located at a bottom thereof (see Fig. 3 for example); 
a plurality of reagent chambers (e.g., 52a, 52b) including the reagent chamber (52a), each reagent chamber being downstream from a corresponding measuring chamber (see Fig. 3 for example), each reagent chamber (52a, 52b) comprising an entrance (i.e., downstream of 46a) downstream from a corresponding measuring chamber outlet port (see Fig. 3 for example), each reagent chamber (52a, 52b) being in fluid communication with the corresponding measuring chamber through an outlet port and an entrance (see Fig. 3 & ¶ 0032 for example); and 
further comprising a plurality of testing chambers (e.g., 53a, 53b), each testing chamber being in fluid communication, with a corresponding reagent chamber (see Fig. 3 for example).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cartridge device of Ririe et al. with the teachings of Desmond so that a plurality of reactions on the same sample can be processed (Desmond ¶ 0030).  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Regarding claims 15-19, modified Ririe et al. teach:
15. The cartridge device of claim 13, wherein the one or more dissolvable reagent beads (34) in each reagent chamber are capable of being retained in position in each reagent chamber (see Fig. 1 for example).  
16. The cartridge device of claim 15, wherein the plurality of guides are each capable of directing a test sample to a first type of the one or more dissolvable reagent beads in each reagent chamber (¶ 0048+).  
17. The cartridge device of claim 13, wherein the plurality of guides each comprises an elongated ridge extending outward from a wall of a corresponding reagent chamber (see Fig. 6 for example). 
18. The cartridge device of claim 13, wherein each of the reagent chambers (130) comprises a mixing element (i.e., one of the beads 34 capable of mixing), and wherein each mixing element is disposed in a bottom portion of a corresponding reagent chamber (see Fig. 1 for example). 
19. The cartridge device of claim 13, wherein each of the reagent chambers (130) comprises more than one retaining elements (i.e., element 32 and one of the guides forming two lower lobes 124, 126 and one upper lobe 128 in Fig. 5). 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ririe et al. (US 2010/0056383) in view of Desmond (US 2007/0059208), and further in view of Redl et al. (US 2015/0316460).
Regarding claim 14, modified Ririe et al. do not explicitly teach: 14. The cartridge device of claim 13, wherein the one or more dissolvable reagent beads in each reagent chamber comprises one or more reagents of calcium chloride, polybrene, heparinase, cytochalasin D, tranexamic acid, tissue factor, or phospholipids.  
See Redl et al. above. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the one or more dissolvable reagent beads of modified Ririe et al. with dissolvable reagent beads (microbeads) comprising heparinase and aprotinin, as taught by Redl et al. ¶ 0015.  The claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," and therefore the claim is unpatentable under 35 U.S.C. 103(a).  Ex Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).  Further, the claim is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Claim objections have been withdrawn.
Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798